Mr. Chief Justice Waite
delivered tlie opinion of the court.
All the questions involved in this case were considered and decided at the present term in Merchants’ National Bank v. Cook, 95 U. S. 342, and West Philadelphia Bank v. Dickson, 95 U. S. 180, except that which relates to the order of the Circuit Court directing an assignment to the trustees in bankruptcy of the judgment against the Ohio Lard and Sperm Oil Company upon the bills of that company, transferred by the bankrupt to the appellant with the other securities, and as to this we,see no error in the action of the court below. The transfer of these bills as well as the others was void .under the bankrupt law, and tlie title- to them passed to the trustees in bankruptcy when appointed. The fact that in the hands of tlie bankrupt or his assignees the bills may not be good against the oil company does'not affect this case. The bills whether good or bad belonged to the trustees, who have consequently the right to the judgment into which they have been merged. Whether the oil company will have the same defences *629to the judgment in the hands of the trustees that it would have had to the bills before judgment, is a question which we need not now decide. It is certain that the appellant.cannot hold the judgment as against the trustees, any more than it could the bills.
Mr. T. D. Lincoln for appellant.
Mr. George Hoadly and Mr. Edgar M. Johnson for appellees.

The decree is affirmed.